Per Curiam.
Appellant appeals his aggravated sentences of life in prison for kidnapping with a deadly weapon and sexual battery with a deadly weapon as well as his designation as a sexual predator. Although appellant was also sentenced to thirty years for aggravated battery with a deadly weapon, he does not challenge that sentence. Appellant raises five issues on appeal. We find them all to be without merit. However, we remand for the trial court to correct a scrivener's error in the basis for designating appellant a sexual predator. The written order mistakenly based the designation on a conviction for sexual battery upon a child under section 794.011(2)(a). In fact, appellant was convicted of armed sexual battery on a person over twelve but under eighteen under section 794.011(4)(a). As such, we remand for correction of this scrivener's error to reflect the correct offense that formed the basis for the sexual predator designation.
Affirmed and remanded.
Damoorgian, Levine and Kuntz, JJ., concur.